Citation Nr: 1550556	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  15-33 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUE

Entitlement to retroactive payment of Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1968, and from December 1969 to June 1970.  The appellant claims as is his daughter. 

This matter comes before the Board of Veterans' Appeals  (Board) from a decision of the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma, which denied retroactive payment of DEA benefits for education training appellant received prior to August 2013.  Appellant disagreed with this determination and perfected this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was awarded entitlement to a total  disability rating based on individual unemployabiltiy (TDIU), effective October 20, 2009, and basic eligibility to DEA benefits, effective December 15, 2009, in an April 2010 rating decision. 

2.  VA received the appellant's application for DEA benefits on August 11, 2014, more than one year after she started her education training, and more than one year after the April 2010 rating decision granting the Veteran a TDIU.


CONCLUSION OF LAW

The criteria for retroactive payment of DEA benefits are not met.  38 U.S.C.A. §§ 3512, 5113 (West 2014); 38 C.F.R. § 21.4131 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise an appellant of the evidence necessary to substantiate his/her claim for benefits and that VA shall make reasonable efforts to assist an appellant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 

Because the current claim is limited to statutory interpretation, the notice provisions do not apply.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  Further, it involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  As such, no further assistance would affect the outcome of this appeal.

Analysis

Basic eligibility for DEA benefits is established in one of several ways, including being a child of a Veteran who has a permanent and total disability evaluation. 38 U.S.C.A. § 3501(a)(1)(A)(ii); 38 C.F.R. § 21.3021(a)(1)(iii).  In this case, the appellant's eligibility for DEA benefits derives from her status as the child of a permanently and totally disabled Veteran. 

The appellant is attempting to obtain retroactive education benefits for her educational expenses incurred between 2009 and 2013.  The Veteran was initially granted TDIU, effective October 20, 2009, and eligibility to DEA benefits, effective December 15, 2009,  by rating decision in April 2010.  The Veteran was notified of this decision and his appellate rights on April 23, 2010.  This letter notified the Veteran that his dependents might be eligible for DEA benefits, and VA enclosed VA pamphlet 22-73-3, "Summary of Education Benefits," explaining the program. He was told that the enclosed VA Form 22-5490 should be completed and returned to make a claim for DEA.  No subsequent correspondence related to educational benefits was received on behalf of the appellant until her claim for DEA benefits was received on August 11, 2014.  VA authorized payments for expenses incurred for one year prior to receipt of her application, from August 2013, but no earlier.  

Retroactive payment for DEA benefits may be awarded in certain circumstances. 38 U.S.C.A. §§ 3512, 5113; 38 C.F.R. § 21.4131.  Generally, DEA benefits are paid when an education program commences if a claim is received within one year of commencing an education program.  38 C.F.R. § 21.4131(d).  An eligible person's application for DEA benefits will be considered as filed on his or her eligibility date if, among other requirements, the eligible person files an original application with VA within one year of the initial rating decision granting a TDIU. 38 C.F.R. 
 § 21.4131(e)(2). 

As noted above, the appellant's original application was received by VA on August 11, 2014.  Consequently, the Board finds that the appellant's original claim was not received within one year of entering an education program, which initially occurred in 2009.  Additionally, using the date of the initial rating decision granting a TDIU, VA must have received the appellant's original application for retroactive DEA benefits by April 23, 2011 to be timely.  The record shows, and the appellant has not contested, that her original application sent to VA was received on August 11, 2014.  The Board finds that appellant's DEA application was not timely to be considered filed on her eligibility date.  Consequently, the Board concludes that retroactive DEA benefits for educational expenses incurred prior to August 2013 are not warranted.  38 C.F.R. § 21.4131(e)(2). 
The appellant recognizes the appellant's contention that, due to the circumstances surrounding the Veteran's poor health at the time of the original April 2010 award, the Veteran was unable to fully understand the benefits available to him, and that she in turn, was simply unaware of her eligibility.  She asserts that she remained unaware until July 2014, after speaking with a friend who was utilizing similar benefits.  See the appellant's January 2015 Notice of Disagreement.  As such, she states she was unable to file an application for DEA benefits until several years after she started her educational training, and after receiving the April 2010 rating decision.

Although the Board is sympathetic to the appellant's contentions, it is bound by applicable law and regulations when determining a claim for VA benefits.  Here, the regulatory criteria governing eligibility for DEA benefits under Chapter 35 are specific, and the Board is bound by them.  Pursuant to these criteria, there is no basis upon which to grant the appellant retroactive DEA benefits under Chapter 35. The Board has no authority to grant claims on an equitable basis; instead, the Board is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104 ; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425   (1994).

While VA tries to make concerted efforts to notify individuals of their potential entitlement to VA benefits, there is no express or implied provision in law under which VA is absolutely obligated to provide personal notice of a potential benefit to each and every one who might be potentially eligible.  Erspamer v. Brown, 9 Vet. App. 507, 509-10 (1996) (retroactive DEA payments not warranted where claimant began and completed education many years before filing an original application).

To the extent to which the appellant claims that she was misinformed or misled by a VA employee who told her that retroactive benefits may be available to her, the Court of Appeals for Veterans Claims (the Court) has held that since payment of government benefits must be authorized by statute, inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Office of Personnel Management  v. Richmond, 496 U.S. 414 (1990) (payment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits); see also Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (holding that an appellant was not entitled to education benefits based on his assertion that misleading or erroneous information was provided regarding education benefits).  In other words, even assuming the appellant was misinformed by VA officials, the Board is without legal authority to grant the claim on this basis.

In sum, the Board finds that the appellant is simply not eligible to receive retroactive educational assistance benefits under Chapter 35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 5107(b)  are not for application.


ORDER

Entitlement to retroactive payment of DEA benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


